—Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court. We add only that, assuming, arguendo, that defendants Mian A. Majeed, M.D. and West-field Memorial Hospital made a prima facie showing that any negligence on their part was not a proximate cause of the injury to plaintiff Richard D. Atkins, we conclude that the affidavit of plaintiffs’ expert raises a triable question of fact on that issue (see, Bastin v Soldiers & Sailors Hosp., 258 AD2d 922). (Appeals from Order of Supreme Court, Chautauqua County, Martoche, J. — Summary Judgment.) Present — Pine, J. P., Hurl-butt, Scudder, Kehoe and Burns, JJ.